Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent granted on US application # 16293812 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: In view of the terminal disclaimer filed on 06/29/2021, all prior rejections/objections are withdrawn and claims 1, 3, 6 and 7 are allowed.

	Regarding independent claim 1, none of the cited arts in combination disclose or suggests A method for enhancing images with emotion information, comprising: capturing an image; capturing physiological data corresponding to an individual that captures the image, wherein the physiological data comprises at least finger pressure of the individual during image capture of the image; identifying an individual in the image; analyzing the image for a first emotional content, wherein the analyzing comprises evaluating a facial expression of the individual and prioritizing emotions based on data from one or more sensors; converting the first emotional content into emotion metadata; correlating the first emotional content with the individual to produce a first associated emotion metadata; storing the first associated emotion metadata in conjunction with the image in a computer-readable storage medium; analyzing the physiological data for a second emotional content; converting the second emotional content into a second emotion metadata; and storing the second emotion metadata in conjunction with the image in the computer- readable storage medium., therefore claim 1 is allowed. Dependent claims 3, 6 and 7 depends directly or indirectly on claim 1 therefore they are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669